Case 3:18-cv-00017-NKM-JCH Document 404 Filed 07/14/21 Page 1 of 2 Pageid#: 6679




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF VIRGINIA
                                 Charlottesville Division

   BRENNAN M. GILMORE,                         :
                                               :      Case No. 3:18-cv-00017
                         Plaintiff,
                                               :
                                               :
   v.
                                               :
                                               :
   ALEXANDER E. JONES, et al.,
                                               :
                         Defendants            :
                                               :
                                               :
   In re subpoena to Verizon for the mobile    :
   phone records of journalist Jessica         :
   Bidgood                                     :


        OBJECTIONS AND MOTION TO QUASH SUBPOENA TO VERIZON FOR THE
            MOBILE PHONE RECORDS OF JOURNALIST JESSICA BIDGOOD

          COMES NOW, by special appearance, non-party journalist Jessica Bidgood, by counsel,

  pursuant to Rule 45(d)(3) of the Federal Rules of Civil Procedure, and respectfully moves this

  Court for entry of an Order quashing the subpoena served on Verizon for disclosure of her phone

  records. That subpoena is attached hereto as Exhibit A.

          Bidgood, currently a reporter for The Boston Globe and formerly a reporter for The New

  York Times, understands that Verizon mailed records responsive to the subpoena to counsel for

  Defendant James Hoft on July 14 but that Verizon will take steps to stop delivery of the records

  once it receives notice that this Motion has been filed. Bidgood, who enjoys privileges from

  compelled disclosure of unpublished journalistic work product under the First Amendment and

  Virginia’s reporter’s privilege, thus files this Motion on an emergency basis, unaccompanied by

  a supporting memorandum, which will be filed in due course.
Case 3:18-cv-00017-NKM-JCH Document 404 Filed 07/14/21 Page 2 of 2 Pageid#: 6680




         WHEREFORE, Bidgood, appearing specially by counsel, respectfully requests

  this Court grant her Objection and Motion to Quash, and quash the subpoena.


   Dated: July 14, 2021                     Respectfully submitted,
                                            BALLARD SPAHR LLP
                                            By:
                                            Charles D. Tobin
                                            BALLARD SPAHR LLP
                                            1909 K Street, NW, 12th Floor
                                            Washington, DC 20006
                                            Telephone: (202) 661-2200
                                            Fax: (202) 661-2299
                                            tobinc@ballardspahr.com

                                            Attorney for Journalist Jessica Bidgood
